 

EXHIBIT 10.1

 

 

 

 

 

 

 

 

 

 

NIGHTSTAR THERAPEUTICS PLC

 

 

 

 

 

 

 

 

 

 

2017 EQUITY INCENTIVE PLAN

 

 

 

Adopted by the Board on 12 September 2017 and approved by Shareholders on 14
September 2017

 

 

 

 

 

 

 

 

[g5x4mrvwbnm1000001.jpg]

Cooley (UK) LLP, Dashwood, 69 Old Broad Street, London EC2M 1QS, UK
T: +44 (0) 20 7583 4055  F: +44 (0) 20 7785 9355 www.cooley.com

 

 

150403203 v6

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

 

1.

 

PURPOSE

4

 

 

 

 

 

 

2.

 

ELIGIBILITY

4

 

 

 

 

 

 

3.

 

ADMINISTRATION AND DELEGATION

4

 

 

 

 

 

 

 

 

3.1

 

Administration

4

 

 

 

 

 

 

 

 

 

 

3.2

 

Appointment of Committees

4

 

 

 

 

 

 

 

 

4.

 

SHARES AVAILABLE FOR AWARDS

4

 

 

 

 

 

 

 

 

4.1

 

Number of Shares

4

 

 

 

 

 

 

 

 

 

 

4.2

 

Share Recycling

5

 

 

 

 

 

 

 

 

 

 

4.3

 

Incentive Option Limitations

5

 

 

 

 

 

 

 

 

 

 

4.4

 

Substitute Awards

5

 

 

 

 

 

 

 

 

5.

 

OPTIONS AND SHARE APPRECIATION RIGHTS

6

 

 

 

 

 

 

 

 

5.1

 

General

6

 

 

 

 

 

 

 

 

 

 

5.2

 

Exercise Price

6

 

 

 

 

 

 

 

 

 

 

5.3

 

Duration

6

 

 

 

 

 

 

 

 

 

 

5.4

 

Exercise

7

 

 

 

 

 

 

 

 

 

 

5.5

 

Payment Upon Exercise

7

 

 

 

 

 

 

 

 

6.

 

RESTRICTED SHARES; RESTRICTED SHARE UNITS

8

 

 

 

 

 

 

 

 

6.1

 

General

8

 

 

 

 

 

 

 

 

 

 

6.2

 

Restricted Shares.

8

 

 

 

 

 

 

 

 

 

 

6.3

 

Restricted Share Units

8

 

 

 

 

 

 

 

 

7.

 

OTHER SHARE OR CASH BASED AWARDS

9

 

 

 

 

 

 

8.

 

ADJUSTMENTS FOR CHANGES IN SHARES AND CERTAIN OTHER EVENTS

9

 

 

 

 

 

 

 

 

8.1

 

Equity Restructuring

9

 

 

 

 

 

 

 

 

 

 

8.2

 

Corporate Transactions

9

 

 

 

 

 

 

 

 

 

 

8.3

 

Administrative Stand Still

11

 

 

 

 

 

 

 

 

 

 

8.4

 

General

11

 

 

 

 

 

 

 

 

9.

 

GENERAL PROVISIONS APPLICABLE TO AWARDS

11

 

 

 

 

 

 

 

 

9.1

 

Transferability

11

 

 

 

 

 

 

 

 

 

 

9.2

 

Documentation

11

 

 

 

 

 

 

 

 

 

 

9.3

 

Discretion

11

 

 

 

 

 

 

 

 

 

 

9.4

 

Termination of Status

12

 

 

 

 

 

 

 

 

 

 

9.5

 

Withholding

12

 

 

 

 

 

 

 

 

 

 

9.6

 

Amendment of Award; Repricing

12

 

 

 

 

 

 

 

 

 

 

9.7

 

Conditions on Delivery of Shares

13

 

 

 

 

 

 

 

 

150403203 v6

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

 

 

9.8

 

Acceleration

13

 

 

 

 

 

 

 

 

 

 

9.9

 

Additional Terms of Incentive Options

13

 

 

 

 

 

 

 

 

10.

 

MISCELLANEOUS

14

 

 

 

 

 

 

 

 

10.1

 

No Right to Employment or Other Status

14

 

 

 

 

 

 

 

 

 

 

10.2

 

No Rights as Shareholder; Certificates

14

 

 

 

 

 

 

 

 

 

 

10.3

 

Effective Date and Term of Plan

14

 

 

 

 

 

 

 

 

 

 

10.4

 

Amendment of Plan

14

 

 

 

 

 

 

 

 

 

 

10.5

 

Provisions for Foreign Participants

14

 

 

 

 

 

 

 

 

 

 

10.6

 

Section 409A

15

 

 

 

 

 

 

 

 

 

 

10.7

 

Limitations on Liability

16

 

 

 

 

 

 

 

 

 

 

10.8

 

Lock-Up Period

16

 

 

 

 

 

 

 

 

 

 

10.9

 

Data Privacy

16

 

 

 

 

 

 

 

 

 

 

10.10

 

Severability

18

 

 

 

 

 

 

 

 

 

 

10.11

 

Governing Documents

18

 

 

 

 

 

 

 

 

 

 

10.12

 

Governing Law

18

 

 

 

 

 

 

 

 

 

 

10.13

 

Claw-back Provisions

18

 

 

 

 

 

 

 

 

 

 

10.14

 

Titles and Headings

18

 

 

 

 

 

 

 

 

 

 

10.15

 

Conformity to Securities Laws

18

 

 

 

 

 

 

 

 

 

 

10.16

 

Relationship to Other Benefits

18

 

 

 

 

 

 

 

 

 

 

10.17

 

Broker-Assisted Sales

18

 

 

 

 

 

 

 

 

11.

 

DEFINITIONS

18

 

 

 

150403203 v6

 

 

--------------------------------------------------------------------------------

 

NIGHTSTAR THERAPEUTICS PLC
2017 EQUITY INCENTIVE PLAN

1.

PURPOSE

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
Capitalized terms used in the Plan are defined in Section 11.

2.

ELIGIBILITY

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

3.

ADMINISTRATION AND DELEGATION

3.1

Administration

The Plan is administered by the Administrator. The Administrator has authority
to determine which Service Providers receive Awards, grant Awards, set Award
terms and conditions, and designate whether such Awards will cover Ordinary
Shares or ADSs, subject to the conditions and limitations in the Plan. The
Administrator also has the authority to take all actions and make all
determinations under the Plan, to interpret the Plan and Award Agreements and to
adopt, amend and repeal Plan administrative rules, guidelines and practices as
it deems advisable. The Administrator may correct defects and ambiguities,
supply omissions and reconcile inconsistencies in the Plan or any Award as it
deems necessary or appropriate to administer the Plan and any Awards. The
Administrator’s determinations under the Plan are in its sole discretion and
will be final and binding on all persons having or claiming any interest in the
Plan or any Award.

3.2

Appointment of Committees

To the extent Applicable Laws permit, the Board may delegate any or all of its
powers under the Plan to one or more Committees or officers of the Company or
any of its Subsidiaries. The Board may abolish any Committee or re-vest in
itself any previously delegated authority at any time.

4.

SHARES AVAILABLE FOR AWARDS

4.1

Number of Shares

Subject to adjustment under Section 8 and the terms of this Section 4, Awards
may be made under the Plan (after taking account of Prior Plan Awards and Awards
granted under the Non-Employee Sub-Plan) in an amount up to 1,500,000 Shares
(the Share Reserve).  In addition, the Share Reserve will automatically increase
on January 1st of each year, for a period of not more than ten years, commencing
on January 1st of the year following the year in which the NASDAQ Listing Date
occurs and ending on (and including) January 1, 2027, in an amount equal to 4%
of the total number of Shares outstanding on December 31st of the preceding
calendar year. Notwithstanding the foregoing, the Board may act prior to January
1st of a given year to provide that there will be no January 1st increase in the
Share Reserve for such year or that the increase in the Share Reserve for such
year will be a lesser number of Shares than would otherwise occur pursuant to
the preceding sentence.

 

150403203 v6

4

 

 

--------------------------------------------------------------------------------

 

4.2

Share Recycling.

If all or any part of an Award or Prior Plan Award expires, lapses or is
terminated, exchanged for cash, surrendered, repurchased, canceled without
having been fully exercised or forfeited, in any case, in a manner that results
in the Company acquiring Shares covered by the Award or Prior Plan Award at a
price not greater than the price (as adjusted to reflect any Equity
Restructuring) paid by the Participant for such Shares or not issuing any Shares
covered by the Award or Prior Plan Award, the unused Shares covered by the Award
or Prior Plan Award will, as applicable, become or again be available for Award
grants under the Plan. Further, Shares delivered (either by actual delivery or
attestation) to the Company by a Participant to satisfy the applicable exercise
or purchase price of an Award or Prior Plan Award and/or to satisfy any
applicable tax withholding obligation (including Shares retained by the Company
from the Award or Prior Plan Award being exercised or purchased and/or creating
the tax obligation) will, as applicable, become or again be available for Award
grants under the Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards or Prior Plan Awards shall not count
against the Share Reserve.

4.3

Incentive Option Limitations.

Notwithstanding anything to the contrary herein, no more than 2,000,000 Shares
may be issued pursuant to the exercise of Incentive Options.

4.4

Substitute Awards.

In connection with an entity’s merger or consolidation with the Company or the
Company’s acquisition of an entity’s property or stock, the Administrator may
grant Awards in substitution for any options or other equity or equity-based
awards granted before such merger or consolidation by such entity or its
affiliate. Substitute Awards may be granted on such terms as the Administrator
deems appropriate, notwithstanding limitations on Awards in the Plan. Substitute
Awards will not count against the Share Reserve (nor shall Shares subject to a
Substitute Award be added to the Shares available for Awards under the Plan as
provided above), except that Shares acquired by exercise of substitute Incentive
Options will count against the maximum number of Shares that may be issued
pursuant to the exercise of Incentive Options under the Plan. Additionally, in
the event that a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines has shares available under a pre-existing
plan approved by shareholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan (and Shares subject to such Awards shall not be added to
the Shares available for Awards under the Plan as provided above); provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Directors prior to such acquisition or combination.

 

150403203 v6

5

 

 

--------------------------------------------------------------------------------

 

5.

OPTIONS AND SHARE APPRECIATION RIGHTS

5.1

General.

The Administrator may grant Options or Share Appreciation Rights to Service
Providers subject to the limitations in the Plan, including any limitations in
the Plan that apply to Incentive Options. The Administrator will determine the
number of Shares covered by each Option and Share Appreciation Right, the
exercise price of each Option and Share Appreciation Right and the conditions
and limitations applicable to the exercise of each Option and Share Appreciation
Right. A Share Appreciation Right will entitle the Participant (or other person
entitled to exercise the Share Appreciation Right) to receive from the Company
upon exercise of the exercisable portion of the Share Appreciation Right an
amount determined by multiplying the excess, if any, of the Fair Market Value of
one Share on the date of exercise over the exercise price per Share of the Share
Appreciation Right by the number of Shares with respect to which the Share
Appreciation Right is exercised, subject to any limitations of the Plan or that
the Administrator may impose and payable in cash, Shares valued at Fair Market
Value or a combination of the two as the Administrator may determine or provide
in the Award Agreement.

5.2

Exercise Price.

The Administrator will establish each Option’s and Share Appreciation Right’s
exercise price and specify the exercise price in the Award Agreement. The
exercise price will not be less than 100% of the Fair Market Value on the grant
date of the Option or Share Appreciation Right.

5.3

Duration.

Each Option or Share Appreciation Right will be exercisable at such times and as
specified in the Award Agreement, provided that the term of an Option or Share
Appreciation Right will not exceed ten years. Notwithstanding the foregoing and
unless determined otherwise by the Company, in the event that on the last
business day of the term of an Option or Share Appreciation Right (other than an
Incentive Option) (i) the exercise of the Option or Share Appreciation Right is
prohibited by Applicable Law, as determined by the Company, or (ii) Shares may
not be purchased or sold by the applicable Participant due to any Company
insider trading policy (including blackout periods) or a “lock-up” agreement
undertaken in connection with an issuance of securities by the Company, the term
of the Option or Share Appreciation Right shall be extended until the date that
is thirty (30) days after the end of the legal prohibition, black-out period or
lock-up agreement, as determined by the Company; provided, however, in no event
shall the extension last beyond the ten year term of the applicable Option or
Share Appreciation Right. Notwithstanding the foregoing, if the Participant,
prior to the end of the term of an Option or Share Appreciation Right, violates
the non-competition, non-solicitation, confidentiality or other similar
restrictive covenant provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company or any of its Subsidiaries, the right of the Participant and the
Participant’s transferees to exercise any Option or Share Appreciation Right
issued to the Participant shall terminate immediately upon such violation,
unless the Company otherwise determines. In addition, if, prior to the end of
the term of an Option or Share Appreciation Right, the Participant is given
notice by the Company or any of its Subsidiaries of the Participant’s
Termination of Service by the Company or any of its Subsidiaries for Cause, and
the effective

 

150403203 v6

6

 

 

--------------------------------------------------------------------------------

 

date of such Termination of Service is subsequent to the date of the delivery of
such notice, the right of the Participant and the Participant’s transferees to
exercise any Option or Share Appreciation Right issued to the Participant shall
be suspended from the time of the delivery of such notice until the earlier of
(i) such time as it is determined or otherwise agreed that the Participant’s
service as a Service Provider will not be terminated for Cause as provided in
such notice or (ii) the effective date of the Participant’s Termination of
Service by the Company or any of its Subsidiaries for Cause (in which case the
right of the Participant and the Participant’s transferees to exercise any
Option or Share Appreciation Right issued to the Participant will terminate
immediately upon the effective date of such Termination of Service).

5.4

Exercise.

Options and Share Appreciation Rights may be exercised by delivering to the
Company a written notice of exercise, in a form the Administrator approves
(which may be electronic), signed by the person authorized to exercise the
Option or Share Appreciation Right, together with, as applicable, payment in
full (i) as specified in Section 5.5 for the number of Shares for which the
Award is exercised and (ii) as specified in Section 9.5 for any applicable
taxes. Unless the Administrator otherwise determines, an Option or Share
Appreciation Right may not be exercised for a fraction of a Share.

5.5

Payment Upon Exercise.

Subject to Section 10.8, any Company insider trading policy (including blackout
periods) and Applicable Laws, the exercise price of an Option must be paid by:

 

(a)

cash, wire transfer of immediately available funds or by check payable to the
order of the Company, provided that the Company may limit the use of one of the
foregoing payment forms if one or more of the payment forms below is permitted;

 

(b)

if there is a public market for Shares at the time of exercise, unless the
Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to pay the exercise price, or (B) the Participant’s delivery to
the Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; provided that such amount is paid to the
Company at such time as may be required by the Administrator;

 

(c)

to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value;

 

(d)

to the extent permitted by the Administrator, surrendering Shares then issuable
upon the Option’s exercise valued at their Fair Market Value on the exercise
date;

 

(e)

to the extent permitted by the Administrator, delivery of a promissory note or
any other property that the Administrator determines is good and valuable
consideration; or

 

(f)

to the extent permitted by the Company, any combination of the above payment
forms approved by the Administrator.

 

150403203 v6

7

 

 

--------------------------------------------------------------------------------

 

6.

RESTRICTED SHARES; RESTRICTED SHARE UNITS

6.1

General.

The Administrator may grant Restricted Shares, or the right to purchase
Restricted Shares, to any Service Provider, subject to the Company’s right to
repurchase all or part of such shares at their issue price or other stated or
formula price from the Participant (or to require forfeiture of such shares) if
conditions the Administrator specifies in the Award Agreement are not satisfied
before the end of the applicable restriction period or periods that the
Administrator establishes for such Award. In addition, the Administrator may
grant to Service Providers Restricted Share Units, which may be subject to
vesting and forfeiture conditions during the applicable restriction period or
periods, as set forth in an Award Agreement. The Administrator will determine
and set forth in the Award Agreement the terms and conditions for each
Restricted Share and Restricted Share Unit Award, subject to the conditions and
limitations contained in the Plan.

6.2

Restricted Shares.

 

(a)

Dividends.

Participants holding Restricted Shares will be entitled to all ordinary cash
dividends paid with respect to such Shares, unless the Administrator provides
otherwise in the Award Agreement. In addition, unless the Administrator provides
otherwise, if any dividends or distributions are paid in Shares, or consist of a
dividend or distribution to holders of Restricted Shares of property other than
an ordinary cash dividend, the Shares or other property will be subject to the
same restrictions on transferability and forfeitability as the Restricted Shares
with respect to which they were paid.

 

(b)

Certificates.

The Company may require that the Participant deposit in escrow with the Company
(or its designee) any certificates issued in respect of Restricted Shares,
together with a stock transfer form endorsed in blank.

6.3

Restricted Share Units.

 

(a)

Settlement.

The Administrator may provide that settlement of Restricted Share Units will
occur upon or as soon as reasonably practicable after the Restricted Share Units
vest or will instead be deferred, on a mandatory basis or at the Participant’s
election.

 

(b)

Shareholder Rights.

A Participant will have no rights of a shareholder with respect to Shares
subject to any Restricted Share Unit unless and until the Shares are delivered
in settlement of the Restricted Share Unit.

 

150403203 v6

8

 

 

--------------------------------------------------------------------------------

 

 

(c)

Dividend Equivalents.

If the Administrator provides, a grant of Restricted Share Units may provide a
Participant with the right to receive Dividend Equivalents. Dividend Equivalents
may be paid currently or credited to an account for the Participant, settled in
cash or Shares and subject to the same restrictions on transferability and
forfeitability as the Restricted Share Units with respect to which the Dividend
Equivalents are granted and subject to other terms and conditions as set forth
in the Award Agreement.

7.

OTHER SHARE BASED AWARDS

Other Share Based Awards may be granted to Participants, including Awards
entitling Participants to receive Shares to be delivered in the future and
including annual or other periodic or long-term cash bonus awards (whether based
on specified Performance Criteria or otherwise), in each case subject to any
conditions and limitations in the Plan. Such Other Share Based Awards will also
be available as a payment form in the settlement of other Awards, as standalone
payments and as payment in lieu of compensation to which a Participant is
otherwise entitled. Other Share Based Awards may be paid in Shares, cash or
other property, as the Administrator determines. Subject to the provisions of
the Plan, the Administrator will determine the terms and conditions of each
Other Share Based Award, including any purchase price, performance goal (which
may be based on the Performance Criteria), transfer restrictions, and vesting
conditions, which will be set forth in the applicable Award Agreement.

8.

ADJUSTMENTS FOR CHANGES IN SHARES AND CERTAIN OTHER EVENTS

8.1

Equity Restructuring.

In connection with any Equity Restructuring, notwithstanding anything to the
contrary in this Section 8, the Administrator will equitably adjust each
outstanding Award as it deems appropriate to reflect the Equity Restructuring,
which may include adjusting the number and type of securities subject to each
outstanding Award and/or the Award’s exercise price or grant price (if
applicable), granting new Awards to Participants, and making a cash payment to
Participants. The adjustments provided under this Section 8.1 will be
nondiscretionary and final and binding on the affected Participant and the
Company; provided that the Administrator will determine whether an adjustment is
equitable.

8.2

Corporate Events.

In the event of any Equity Restructuring, dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
capitalization, share issue, offer, subdivision, reorganization, merger,
consolidation, combination, amalgamation, repurchase, recapitalization,
liquidation, dissolution, or sale, transfer, exchange or other disposition of
all or substantially all of the assets of the Company, or sale or exchange of
Shares or other securities of the Company, Change in Control, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
other similar corporate transaction or event, other unusual or nonrecurring
transaction or event affecting the Company or its financial statements or any
change in any Applicable Laws or accounting principles (any “Corporate Event”),
the Administrator, on such terms and conditions as it deems appropriate, either
by the terms of the Award or by action taken prior to the occurrence of such
transaction or event (except that action to give effect to a change in
Applicable Law or accounting principles may be made within a

 

150403203 v6

9

 

 

--------------------------------------------------------------------------------

 

reasonable period of time after such change) and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles:

 

(a)

To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero (as determined by the Administrator in its discretion), then the Award may
be terminated without payment.  In addition, such payments under this provision
may, in the Administrator’s discretion, be delayed to the same extent that
payment of consideration to the holders of Ordinary Shares in connection with
the Corporate Event is delayed as a result of escrows, earn outs, holdbacks or
any other contingencies;

 

(b)

To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

 

(c)

To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for by awards
covering the equity securities of the successor or survivor corporation, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of shares and/or applicable exercise or purchase price, in all cases, as
determined by the Administrator;

 

(d)

To make adjustments in the number and type of shares (or other securities or
property) subject to outstanding Awards and/or with respect to which Awards may
be granted under the Plan (including, but not limited to, adjustments of the
limitations in Section 4 hereof on the maximum number and kind of shares which
may be issued) and/or in the terms and conditions of (including the grant or
exercise price), and the criteria included in, outstanding Awards;

 

(e)

To replace such Award with other rights or property selected by the
Administrator; and/or

 

(f)

To provide that the Award will terminate and cannot vest, be exercised or become
payable after the applicable transaction or event.

The Administrator need not take the same action or actions with respect to all
Awards or portions thereof or with respect to all Participants.  The
Administrator may take different actions with respect to the vested and unvested
portions of an Award.

 

150403203 v6

10

 

 

--------------------------------------------------------------------------------

 

8.3

Administrative Stand Still.

In the event of any pending Corporate Event or other similar transaction, for
administrative convenience, the Administrator may refuse to permit the exercise
of any Award for up to sixty days before or after such transaction.

8.4

General.

Except as expressly provided in the Plan or the Administrator’s action under the
Plan, no Participant will have any rights due to any subdivision or
consolidation of Shares of any class, dividend payment, increase or decrease in
the number of Shares of any class, issue, rights issue, offer or dissolution,
liquidation, merger, or consolidation of the Company or other corporation.
Except as expressly provided with respect to an Equity Restructuring under
Section 8.1 above or the Administrator’s action under the Plan, no issuance by
the Company of Shares of any class, or securities convertible into Shares of any
class, will affect, and no adjustment will be made regarding, the number of
Shares subject to an Award or the Award’s grant or exercise price. The existence
of the Plan, any Award Agreements and the Awards granted hereunder will not
affect or restrict in any way the Company’s right or power to make or authorize
(i) any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, (ii) any Corporate Event or
(iii) sale or issuance of securities, including securities with rights superior
to those of the Shares or securities convertible into or exchangeable for
Shares. The Administrator may treat Participants and Awards (or portions
thereof) differently under this Section 8.

9.

GENERAL PROVISIONS APPLICABLE TO AWARDS

9.1

Transferability.

Except as the Administrator may determine or provide in an Award Agreement or
otherwise for Awards other than Incentive Options, Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, or,
subject to the Administrator’s consent, pursuant to a domestic relations order,
and, during the life of the Participant, will be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
will include references to a Participant’s authorized transferee that the
Administrator specifically approves.

9.2

Documentation.

Each Award will be evidenced in an Award Agreement, which may be written or
electronic, as the Administrator determines. Each Award may contain terms and
conditions in addition to those set forth in the Plan.

9.3

Discretion.

Except as the Plan otherwise provides, each Award may be made alone or in
addition or in relation to any other Award. The terms of each Award to a
Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

 

150403203 v6

11

 

 

--------------------------------------------------------------------------------

 

9.4

Termination of Status.

The Administrator will determine how the disability, death, retirement,
authorized leave of absence or any other change or purported change in a
Participant’s Service Provider status affects an Award and the extent to which,
and the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award, if applicable.

9.5

Withholding.

Each Participant must pay the Company, or make provision satisfactory to the
Administrator for payment of, any taxes (which includes any social security
contributions or the like) required by law to be withheld or paid by the Company
or by an Subsidiary that is the employing entity of the Participant in
connection with such Participant’s Awards by the date of the event creating the
tax liability. The Company may deduct an amount sufficient to satisfy such tax
obligations based on the minimum statutory withholding rates (or such other rate
as may be determined by the Company after considering any accounting
consequences or costs) from any payment of any kind otherwise due to a
Participant. Subject to Section 10.8 and any Company insider trading policy
(including blackout periods), Participants may satisfy such tax obligations
(i) in cash, by wire transfer of immediately available funds, by check made
payable to the order of the Company, provided that the Company may limit the use
of the foregoing payment forms if one or more of the payment forms below is
permitted, (ii) to the extent permitted by the Administrator, in whole or in
part by delivery of Shares, including Shares retained from the Award creating
the tax obligation, valued at their Fair Market Value, (iii) if there is a
public market for Shares at the time the tax obligations are satisfied, unless
the Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to satisfy the tax obligations, or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company cash or a check sufficient to satisfy the tax withholding, provided that
such amount is paid to the Company at such time as may be required by the
Administrator, or (iv) to the extent permitted by the Company, any combination
of the foregoing payment forms approved by the Administrator. If any tax
withholding obligation will be satisfied under clause (ii) of the immediately
preceding sentence by the Company’s retention of Shares from the Award creating
the tax obligation and there is a public market for Shares at the time the tax
obligation is satisfied, the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on the applicable
Participant’s behalf some or all of the Shares retained and to remit the
proceeds of the sale to the Company or its designee, and each Participant’s
acceptance of an Award under the Plan will constitute the Participant’s
authorization to the Company and instruction and authorization to such brokerage
firm to complete the transactions described in this sentence.

9.6

Amendment of Award; Repricing.

The Administrator may amend, modify or terminate any outstanding Award,
including by substituting another Award of the same or a different type,
changing the exercise or settlement date, and converting an Incentive Option to
a Non-Qualified Option. The Participant’s consent to such action will be
required unless (i) the action, taking into account any related action, does

 

150403203 v6

12

 

 

--------------------------------------------------------------------------------

 

not materially and adversely affect the Participant’s rights under the Award, or
(ii) the change is permitted under Section 8 or pursuant to Section 10.6.
Notwithstanding the foregoing or anything in the Plan to the contrary, the
Administrator may not, except pursuant to Section 8, without the approval of the
shareholders of the Company, reduce the exercise price per share of outstanding
Options or Share Appreciation Rights or cancel outstanding Options or Share
Appreciation Rights in exchange for cash, other Awards or Options or Share
Appreciation Rights with an exercise price per share that is less than the
exercise price per share of the original Options or Share Appreciation Rights.

9.7

Conditions on Delivery of Shares.

The Company will not be obligated to deliver any Shares under the Plan or remove
restrictions from Shares previously delivered under the Plan until (i) all Award
conditions have been met or removed to the Company’s satisfaction, (ii) as
determined by the Company, all other legal matters regarding the issuance and
delivery of such Shares have been satisfied, including any applicable securities
laws and stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Administrator deems necessary or appropriate to satisfy any
Applicable Laws. The Company’s inability to obtain authority from any regulatory
body having jurisdiction, which the Administrator determines is necessary to the
lawful issuance and sale of any securities, will relieve the Company of any
liability for failing to issue or sell such Shares as to which such requisite
authority has not been obtained.

9.8

Acceleration.

The Administrator may at any time provide that any Award will become immediately
vested and fully or partially exercisable, free of some or all restrictions or
conditions, or otherwise fully or partially realizable.

9.9

Additional Terms of Incentive Options.

The Administrator may grant Incentive Options only to employees of the Company,
any of its present or future parent or subsidiary corporations, as defined in
Sections 424(e) or (f) of the Code, respectively, and any other entities the
employees of which are eligible to receive Incentive Options under the Code. If
an Incentive Option is granted to a Greater Than 10% Shareholder, the exercise
price will not be less than 110% of the Fair Market Value on the Option’s grant
date, and the term of the Option will not exceed five years. All Incentive
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Option, the Participant agrees to give prompt
notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Option fails or
ceases to qualify as an “incentive stock option” under Section 422 of the Code.
Any Incentive Option or portion thereof that fails to qualify as an “incentive
stock option” under Section 422 of the Code for any reason, including becoming
exercisable with respect to Shares having a fair market value exceeding the
$100,000 limitation under Treasury Regulation Section 1.422-4, will be a
Non-Qualified Option.

 

150403203 v6

13

 

 

--------------------------------------------------------------------------------

 

10.

MISCELLANEOUS

10.1

No Right to Employment or Other Status.

No person will have any claim or right to be granted an Award, and the grant of
an Award will not be construed as giving a Participant the right to continued
employment or any other relationship with the Company. The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan
or any Award, except as expressly provided in an Award Agreement.

10.2

No Rights as Shareholder; Certificates.

Subject to the Award Agreement, no Participant or Designated Beneficiary will
have any rights as a shareholder with respect to any Shares to be distributed
under an Award until becoming the record holder of such Shares. Notwithstanding
any other provision of the Plan, unless the Administrator otherwise determines
or Applicable Laws require, the Company will not be required to deliver to any
Participant certificates evidencing Shares issued in connection with any Award
and instead such Shares may be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator). The Company may
place legends on certificates issued under the Plan that the Administrator deems
necessary or appropriate to comply with Applicable Laws.

10.3

Effective Date and Term of Plan.

Unless earlier terminated by the Board, the Plan will become effective on the
day prior to the NASDAQ Listing Date and will remain in effect until the tenth
anniversary of the effective date, but Awards previously granted may extend
beyond that date in accordance with the Plan. If the Plan is not approved by the
Company’s shareholders, the Plan will not become effective, no Awards will be
granted under the Plan and the Prior Plans will continue in full force and
effect in accordance with their terms.

10.4

Amendment of Plan.

The Administrator may amend, suspend or terminate the Plan at any time; provided
that no amendment, other than an increase to the Share Reserve, may materially
and adversely affect any Award outstanding at the time of such amendment without
the affected Participant’s consent. No Awards may be granted under the Plan
during any suspension period or after Plan termination. Awards outstanding at
the time of any Plan suspension or termination will continue to be governed by
the Plan and the Award Agreement, as in effect before such suspension or
termination. The Board will obtain shareholder approval of any Plan amendment to
the extent necessary to comply with Applicable Laws.

10.5

Provisions for Foreign Participants.

The Administrator may modify Awards granted to Participants who are foreign
nationals or employed outside the United States or establish subplans or
procedures under the Plan to address differences in laws, rules, regulations or
customs of such foreign jurisdictions with respect to tax, securities, currency,
employee benefit or other matters.

 

150403203 v6

14

 

 

--------------------------------------------------------------------------------

 

10.6

Section 409A.

The following provisions only apply to Participants subject to tax in the United
States.

 

(a)

General.

The Company intends that all Awards be structured to comply with, or be exempt
from, Section 409A, such that no adverse tax consequences, interest, or
penalties under Section 409A apply. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, the Administrator may, without a Participant’s
consent, amend this Plan or Awards, adopt policies and procedures, or take any
other actions (including amendments, policies, procedures and retroactive
actions) as are necessary or appropriate to preserve the intended tax treatment
of Awards, including any such actions intended to (A) exempt this Plan or any
Award from Section 409A, or (B) comply with Section 409A, including regulations,
guidance, compliance programs and other interpretative authority that may be
issued after an Award’s grant date. The Company makes no representations or
warranties as to an Award’s tax treatment under Section 409A or otherwise. The
Company will have no obligation under this Section 10.6 or otherwise to avoid
the taxes, penalties or interest under Section 409A with respect to any Award
and will have no liability to any Participant or any other person if any Award,
compensation or other benefits under the Plan are determined to constitute
noncompliant “nonqualified deferred compensation” subject to taxes, penalties or
interest under Section 409A.

 

(b)

Separation from Service.

If an Award constitutes “nonqualified deferred compensation” under Section 409A,
any payment or settlement of such Award upon a termination of a Participant’s
Service Provider relationship will, to the extent necessary to avoid taxes under
Section 409A, be made only upon the Participant’s “separation from service”
(within the meaning of Section 409A), whether such “separation from service”
occurs upon or after the termination of the Participant’s Service Provider
relationship. For purposes of this Plan or any Award Agreement relating to any
such payments or benefits, references to a “termination,” “termination of
employment” or like terms means a “separation from service.”

 

(c)

Payments to Specified Employees.

Notwithstanding any contrary provision in the Plan or any Award Agreement, any
payment(s) of “nonqualified deferred compensation” required to be made under an
Award to a “specified employee” (as defined under Section 409A and as the
Administrator determines) due to his or her “separation from service” will, to
the extent necessary to avoid taxes under Section 409A(a)(2)(B)(i) of the Code,
be delayed for the six-month period immediately following such “separation from
service” (or, if earlier, until the specified employee’s death) and will instead
be paid (as set forth in the Award Agreement) on the day immediately following
such six-month period or as soon as administratively practicable thereafter
(without interest). Any payments of “nonqualified deferred compensation” under
such Award payable more than six months following the Participant’s “separation
from service” will be paid at the time or times the payments are otherwise
scheduled to be made.

 

150403203 v6

15

 

 

--------------------------------------------------------------------------------

 

10.7

Limitations on Liability.

Notwithstanding any other provisions of the Plan, no individual acting as a
director, officer, other employee or agent of the Company or any Subsidiary will
be liable to any Participant, former Participant, spouse, beneficiary, or any
other person for any claim, loss, liability, or expense incurred in connection
with the Plan or any Award, and such individual will not be personally liable
with respect to the Plan because of any contract or other instrument executed in
his or her capacity as an Administrator, director, officer, other employee or
agent of the Company or any Subsidiary. The Company will indemnify and hold
harmless each director, officer, other employee and agent of the Company or any
Subsidiary that has been or will be granted or delegated any duty or power
relating to the Plan’s administration or interpretation, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Administrator’s approval) arising from any act or
omission concerning this Plan unless arising from such person’s own fraud or bad
faith.

10.8

Lock-Up Period.

The Company may, at the request of any underwriter representative or otherwise,
in connection with registering the offering of any Company securities under the
Securities Act, prohibit Participants from, directly or indirectly, selling or
otherwise transferring any Shares or other Company securities during a period of
up to one hundred eighty days following the effective date of a Company
registration statement filed under the Securities Act, or such longer period as
determined by the underwriter.

10.9

Data Privacy.

As a condition for receiving any Award, each Participant explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of personal data as described in this section by and among the
Company and its Subsidiaries and affiliates exclusively for implementing,
administering and managing the Participant’s participation in the Plan. The
Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10.9 in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 10.9. For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.

 

150403203 v6

16

 

 

--------------------------------------------------------------------------------

 

10.10

Severability.

If any portion of the Plan or any action taken under it is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provisions had been excluded, and the illegal or invalid
action will be null and void.

10.11

Governing Documents.

If any contradiction occurs between the Plan and any Award Agreement or other
written agreement between a Participant and the Company (or any Subsidiary) that
the Administrator has approved, the Plan will govern, unless it is expressly
specified in such Award Agreement or other written document that a specific
provision of the Plan will not apply.

10.12

Governing Law.

The Plan and all Awards will be governed by and interpreted in accordance with
the laws of the United Kingdom, disregarding any state’s choice-of-law
principles requiring the application of a jurisdiction’s laws other than the
United Kingdom.

10.13

Claw-back Provisions.

All Awards (including any proceeds, gains or other economic benefit the
Participant actually or constructively receives upon receipt or exercise of any
Award or the receipt or resale of any Shares underlying the Award) will be
subject to any Company claw-back policy, including any claw-back policy adopted
to comply with Applicable Laws (including the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any rules or regulations promulgated thereunder) as
set forth in such claw-back policy or the Award Agreement.

10.14

Titles and Headings.

The titles and headings in the Plan are for convenience of reference only and,
if any conflict, the Plan’s text, rather than such titles or headings, will
control.

10.15

Conformity to Securities Laws.

Participant acknowledges that the Plan is intended to conform to the extent
necessary with Applicable Laws. Notwithstanding anything herein to the contrary,
the Plan and all Awards will be administered only in conformance with Applicable
Laws. To the extent Applicable Laws permit, the Plan and all Award Agreements
will be deemed amended as necessary to conform to Applicable Laws.

10.16

Relationship to Other Benefits.

No payment under the Plan will be taken into account in determining any benefits
under any pension, retirement, savings, profit sharing, group insurance, welfare
or other benefit plan of the Company or any Subsidiary except as expressly
provided in writing in such other plan or an agreement thereunder.

 

150403203 v6

17

 

 

--------------------------------------------------------------------------------

 

10.17

Broker-Assisted Sales.

In the event of a broker-assisted sale of Shares in connection with the payment
of amounts owed by a Participant under or with respect to the Plan or Awards,
including amounts to be paid under the final sentence of Section 9.5: (a) any
Shares to be sold through the broker-assisted sale will be sold on the day the
payment first becomes due, or as soon thereafter as practicable; (b) such Shares
may be sold as part of a block trade with other Participants in the Plan in
which all participants receive an average price; (c) the applicable Participant
will be responsible for all broker’s fees and other costs of sale, and by
accepting an Award, each Participant agrees to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to any such sale;
(d) to the extent the Company or its designee receives proceeds of such sale
that exceed the amount owed, the Company will pay such excess in cash to the
applicable Participant as soon as reasonably practicable; (e) the Company and
its designees are under no obligation to arrange for such sale at any particular
price; and (f) in the event the proceeds of such sale are insufficient to
satisfy the Participant’s applicable obligation, the Participant may be required
to pay immediately upon demand to the Company or its designee an amount in cash
sufficient to satisfy any remaining portion of the Participant’s obligation.

11.

DEFINITIONS.

As used in the Plan, the following words and phrases will have the following
meanings:

11.1

“ADSs” means American Depositary Shares, representing Ordinary Shares on deposit
with a U.S. banking institution selected by the Company and which are registered
pursuant to a Form F-6.

11.2

“Administrator” means the Board or a Committee to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee.

11.3

“Applicable Laws” shall mean any applicable law, including without limitation:
(a) the requirements relating to the administration of equity incentive plans
under U.S. federal and state securities, tax and other applicable laws,
rules and regulations, the applicable rules of any stock exchange or quotation
system on which the Shares are listed or quoted and the applicable laws and
rules of any foreign country or other jurisdiction where Awards are granted; and
(b) corporate, securities, tax or other laws, statutes, rules, requirements or
regulations, whether U.S. federal, state, local or foreign, applicable in the
United Kingdom, United States or any other relevant jurisdiction.

11.4

“Award” means, individually or collectively, a grant under the Plan of Options,
Share Appreciation Rights, Restricted Shares, Restricted Share Units or Other
Share Based Awards.

11.5

“Award Agreement” means a written agreement evidencing an Award, which may be
electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.

11.6

“Board” means the Board of Directors of the Company.

 

150403203 v6

18

 

 

--------------------------------------------------------------------------------

 

11.7

“Cause” means (i) if a Participant is a party to a written employment or
consulting agreement with the Company or any of its Subsidiaries or an Award
Agreement in which the term “cause” is defined (a “Relevant Agreement”), “Cause”
as defined in the Relevant Agreement, and (ii) if no Relevant Agreement exists,
(A) the Administrator’s determination that the Participant failed to
substantially perform the Participant’s duties (other than a failure resulting
from the Participant’s Disability); (B) the Administrator’s determination that
the Participant failed to carry out, or comply with any lawful and reasonable
directive of the Board or the Participant’s immediate supervisor; (C) the
occurrence of any act or omission by the Participant that could reasonably be
expected to result in (or has resulted in) the Participant’s conviction, plea of
no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony or indictable offense or crime involving moral turpitude; (D) the
Participant’s unlawful use (including being under the influence) or possession
of illegal drugs on the premises of the Company or any of its Subsidiaries or
while performing the Participant’s duties and responsibilities for the Company
or any of its Subsidiaries; or (E) the Participant’s commission of an act of
fraud, embezzlement, misappropriation, misconduct, or breach of fiduciary duty
against the Company or any of its Subsidiaries.

11.8

“Change in Control” means and includes each of the following:

 

(a)

a Sale; or

 

(b)

a Takeover.

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

11.9

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
issued thereunder.

11.10

“Committee” means one or more committees or subcommittees of the Board, which
may include one or more Company directors or executive officers, to the extent
Applicable Laws permit. To the extent required to comply with the provisions of
Rule 16b-3, it is intended that each member of the Committee will be, at the
time the Committee takes any action with respect to an Award that is subject to
Rule 16b-3, a “non-employee director” within the meaning of Rule 16b-3; however,
a Committee member’s failure to qualify as a “non-employee director” within the
meaning of Rule 16b-3 will not invalidate any Award granted by the Committee
that is otherwise validly granted under the Plan.

11.11

“Company” means Nightstar Therapeutics plc, registered in England and Wales with
company number 855822, or any successor.

11.12

“Control” shall have the meaning given in section 995 (2) of the UK Income Tax
Act 2007, unless otherwise specified.

 

150403203 v6

19

 

 

--------------------------------------------------------------------------------

 

11.13

“Designated Beneficiary” means the beneficiary or beneficiaries the Participant
designates, in a manner the Administrator determines, to receive amounts due or
exercise the Participant’s rights if the Participant dies or becomes
incapacitated. Without a Participant’s effective designation, “Designated
Beneficiary” will mean the Participant’s estate.

11.14

“Director” means a Board member.

11.15

“Disability” means a permanent and total disability under Section 22(e)(3) of
the Code, as amended.

11.16

“Dividend Equivalents” means a right granted to a Participant under the Plan to
receive the equivalent value (in cash or Shares) of dividends paid on Shares.

11.17

“Employee” means any employee of the Company or its Subsidiaries.

11.18

“Equity Restructuring” means a nonreciprocal transaction between the Company and
its shareholders, such as a share dividend, share split, spin-off, rights
offering or recapitalization through a large, nonrecurring cash dividend, that
affects the number or kind of Shares (or other Company securities) or the price
of Shares (or other Company securities) and causes a change in the per share
value of the Shares underlying outstanding Awards.

11.19

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

11.20

“Fair Market Value” means, as of any date, the value of Shares determined as
follows: (i) if the Shares are listed on any established stock exchange, its
Fair Market Value will be the closing sales price for Shares as quoted on such
exchange for the last day preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Shares are not traded on a stock exchange but is quoted on
a national market or other quotation system, the closing sales price on the last
date preceding such date during which a sale occurred, as reported in The Wall
Street Journal or another source the Administrator deems reliable; or
(iii) without an established market for the Shares, the Administrator will
determine the Fair Market Value in its discretion. Notwithstanding the
foregoing, with respect to any Award granted on the pricing date of the
Company’s initial public offering, the Fair Market Value shall mean the initial
public offering price of a Share as set forth in the Company’s final prospectus
relating to its initial public offering filed with the Securities and Exchange
Commission.

11.21

“Greater Than 10% Shareholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of equity securities of the Company or its parent or
subsidiary corporation, as defined in Section 424(e) and (f) of the Code,
respectively.

11.22

“Incentive Option” means an Option intended to qualify as an “incentive stock
option” as defined in Section 422 of the Code.

11.23

“NASDAQ Listing Date” means the first date upon which the Shares are listed (or
approved for listing) upon notice of issuance on the NASDAQ Global Market.

11.24

“Non-Employee Sub-Plan” means the Non-Employee Sub-Plan to the Plan adopted by
the Board;

 

150403203 v6

20

 

 

--------------------------------------------------------------------------------

 

11.25

“Non-Qualified Option” means an Option not intended or not qualifying as an
Incentive Option.

11.26

“Option” means an option to purchase Shares.

11.27

“Ordinary Share” means an ordinary share of £0.01 each in the capital of the
Company.

11.28

“Other Share Based Awards” means awards of Shares, and other awards valued
wholly or partially by referring to, or are otherwise based on, Shares or other
property.

11.29

“Participant” means a Service Provider who has been granted an Award.

11.30

“Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period.

11.31

“Plan” means this 2017 Equity Incentive Plan.

11.32

“Prior Plans” means any prior equity incentive plans of the Company or its
predecessor.

11.33

“Prior Plan Award” means an award outstanding under the Prior Plans as of the
Plan’s effective date in Section 10.3.

11.34

“Restricted Shares” means Shares awarded to a Participant under Section 6
subject to certain vesting conditions and other restrictions.

11.35

“Restricted Share Unit” means an unfunded, unsecured right to receive, on the
applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.

11.36

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

11.37

“Sale” shall mean the sale of all or substantially all of the assets of the
Company.

11.38

“Section 409A” means Section 409A of the Code and all regulations, guidance,
compliance programs and other interpretative authority thereunder.

11.39

“Securities Act” means the Securities Act of 1933, as amended.

11.40

“Service Provider” means an Employee or a Director who is an Employee.

11.41

“Share” means an Ordinary Share or the number of ADSs equal to an Ordinary
Share.

11.42

“Share Appreciation Right” means a Share Appreciation right granted under
Section 5.

11.43

“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.

 

150403203 v6

21

 

 

--------------------------------------------------------------------------------

 

11.44

“Substitute Awards” shall mean Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.

 

(a)

“Takeover” shall mean if any person (or a group of persons acting in concert)
(the “Acquiring Person”):

 

(i)

obtains Control of the Company as the result of making a general offer to:-

 

(A)

acquire all of the issued ordinary share capital of the Company, which is made
on a condition that, if it is satisfied, the Acquiring Person will have Control
of the Company; or

 

(B)

acquire all of the shares in the Company which are of the same class as the
Shares; or

 

(ii)

obtains Control of the Company as a result of a compromise or arrangement
sanctioned by a court under Section 899 of the UK Companies Act 2006, or
sanctioned under any other similar law of another jurisdiction; or

 

(iii)

becomes bound or entitled under Sections 979 to 985 of the UK Companies Act 2006
(or similar law of another jurisdiction) to acquire shares of the same class as
the Shares; or

 

(iv)

obtains Control of the Company in any other way.

11.45

“Termination of Service” means the date the Participant ceases to be a Service
Provider.

 

 

150403203 v6

22

 

 

--------------------------------------------------------------------------------

 

NIGHTSTAR THERAPEUTICS PLC
2017 EQUITY INCENTIVE PLAN[: NON-EMPLOYEE SUB-PLAN]1

OPTION GRANT NOTICE

Capitalized terms not specifically defined in this Option Grant Notice (the
“Grant Notice”) have the meanings given to them in the 2017 Equity Incentive
Plan[: Non-Employee Sub-Plan] 1 (as amended from time to time, the “Plan”) of
Nightstar Therapeutics plc (the “Company”).

The Company has granted to the participant listed below (“Participant”) the
option described in this Grant Notice (the “Option”), subject to the terms and
conditions of the Plan and the Option Agreement attached as Exhibit A (the
“Agreement”), both of which are incorporated into this Grant Notice by
reference.

Participant:

 

 

Grant Date:

 

 

Exercise Price per Share:

 

 

Shares Subject to the Option:

 

 

Final Expiration Date:

 

 

Vesting Commencement Date:

 

 

Vesting Schedule:

 

So long as Participant remains continuously a Service Provider [____]% of the
total number of Shares subject to the Option shall vest and become exercisable
on the [____] anniversary of the Vesting Commencement Date and [______]% of the
total number of Shares subject to the Option shall vest and become exercisable
[____] thereafter [and upon a Change in Control, the Option will vest and become
exercisable in full immediately prior to such Change in Control]2.

[In addition, if a Change in Control occurs and (i) in connection with a Change
in Control, this Option is assumed or continued by the successor or acquiror
entity in such Change in Control or this Option is substituted for a similar
award of the successor or acquiror entity pursuant to Section 8.2(c) of the Plan
and (ii) on or within 12 months following the effective date of such Change in
Control, the Company (or its successor or the applicable Subsidiary thereof)
Terminates the Service of the Participant without Cause (as defined in the
Plan), then, effective as of the date of such Termination of Service any then
unvested  Shares subject to this Option shall become immediately vested and
exercisable.]3

Type of Option

 

[Incentive Option/Non-Qualified Option]

 

1 

For consultants, advisers and non-employee directors

2 

“Single-trigger” language for BOD members of Nightstar Therapeutics plc

3 

“Double-trigger” language should not be included for BOD members of Nightstar
Therapeutics plc

152032510 v2

--------------------------------------------------------------------------------

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

NIGHTSTAR THERAPEUTICS PLC

 

PARTICIPANT

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

[Participant Name]

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

152032510 v2

--------------------------------------------------------------------------------

 

Exhibit A

OPTION AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

1.

GENERAL

1.1

Grant of Option.

The Company has granted to Participant the Option effective as of the grant date
set forth in the Grant Notice (the “Grant Date”).

1.2

Incorporation of Terms of Plan.

The Option is subject to the terms and conditions set forth in this Agreement
and the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan will
control.

2.

PERIOD OF EXERCISABILITY

2.1

Commencement of Exercisability.

The Option will vest and become exercisable according to the vesting schedule in
the Grant Notice (the “Vesting Schedule”) except that any fraction of a Share as
to which the Option would be vested or exercisable will be accumulated and will
vest and become exercisable only when a whole Share has accumulated.
Notwithstanding anything in the Grant Notice, the Plan or this Agreement to the
contrary, unless the Administrator otherwise determines, the Option will
immediately expire and be forfeited as to any portion that is not vested and
exercisable as of Participant’s Termination of Service for any reason.

2.2

Duration of Exercisability.

The Vesting Schedule is cumulative. Any portion of the Option which vests and
becomes exercisable will remain vested and exercisable until the Option expires.
The Option will be forfeited immediately upon its expiration.

2.3

Expiration of Option.

The Option may not be exercised to any extent by anyone after, and will expire
on, the first of the following to occur:

 

(a)

The final expiration date in the Grant Notice;

 

(b)

Except as the Administrator may otherwise approve, the expiration of three
(3) months from the date of Participant’s Termination of Service, unless
Participant’s Termination of Service is for Cause or by reason of Participant’s
death or Disability;

152032510 v2

--------------------------------------------------------------------------------

 

 

(c)

Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability; and

 

(d)

Except as the Administrator may otherwise approve, Participant’s Termination of
Service for Cause.

3.

EXERCISE OF OPTION

3.1

Person Eligible to Exercise.

During Participant’s lifetime, only Participant may exercise the Option. After
Participant’s death, any exercisable portion of the Option may, prior to the
time the Option expires, be exercised by Participant’s Designated Beneficiary as
provided in the Plan.

3.2

Partial Exercise.

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised, in whole or in part, according to the procedures
in the Plan at any time prior to the time the Option or portion thereof expires,
except that the Option may only be exercised for whole Shares.

3.3

Tax Withholding.

 

(a)

The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Option as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Option.

 

(b)

Participant acknowledges that Participant is ultimately liable and responsible
for all taxes owed in connection with the Option, regardless of any action the
Company or any Subsidiary takes with respect to any tax withholding obligations
that arise in connection with the Option. Neither the Company nor any Subsidiary
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the awarding, vesting or exercise of the Option
or the subsequent sale of Shares. The Company and the Subsidiaries do not commit
and are under no obligation to structure the Option to reduce or eliminate
Participant’s tax liability.

4.

OTHER PROVISIONS

4.1

Adjustments.

Participant acknowledges that the Option is subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.

152032510 v2

--------------------------------------------------------------------------------

 

4.2

Notices.

Any notice to be given under the terms of this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address or
facsimile number. Any notice to be given under the terms of this Agreement to
Participant must be in writing and addressed to Participant (or, if Participant
is then deceased, to the person entitled to exercise the Option) at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3

Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.4

Conformity to Securities Laws.

Participant acknowledges that the Plan, the Grant Notice and this Agreement are
intended to conform to the extent necessary with all Applicable Laws and, to the
extent Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

4.5

Successors and Assigns.

The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

4.6

Limitations Applicable to Section 16 Persons.

Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the Option will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

4.7

Entire Agreement.

The Plan, the Grant Notice and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

152032510 v2

--------------------------------------------------------------------------------

 

4.8

Agreement Severable.

In the event that any provision of the Grant Notice or this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of the Grant Notice or this Agreement.

4.9

Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Option, and rights no greater than the right to receive the
Shares as a general unsecured creditor with respect to the Option, as and when
exercised pursuant to the terms hereof.

4.10

Not a Contract of Employment.

Nothing in the Plan, the Grant Notice or this Agreement confers upon Participant
any right to continue in the employ or service of the Company or any Subsidiary
or interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

4.11

Counterparts.

The Grant Notice may be executed in one or more counterparts, including by way
of any electronic signature, subject to Applicable Law, each of which will be
deemed an original and all of which together will constitute one instrument.

4.12

Incentive Options.

If the Option is designated as an Incentive Option:

 

(a)

Participant acknowledges that to the extent the aggregate fair market value of
shares (determined as of the time the option with respect to the shares is
granted) with respect to which options intended to qualify as “incentive stock
options” under Section 422 of the Code, including the Option, are exercisable
for the first time by Participant during any calendar year exceeds $100,000 or
if for any other reason such options do not qualify or cease to qualify for
treatment as “incentive stock options” under Section 422 of the Code, such
options (including the Option) will be treated as non-qualified options.
Participant further acknowledges that the rule set forth in the preceding
sentence will be applied by taking the Option and other options into account in
the order in which they were granted, as determined under Section 422(d) of the
Code. Participant also acknowledges that if the Option is exercised more than
three (3) months after Participant’s Termination of Service, other than by
reason of death or disability, the Option will be taxed as a Non-Qualified
Option.

 

(b)

Participant will give prompt written notice to the Company of any disposition or
other transfer of any Shares acquired under this Agreement if such disposition
or other transfer is made (a) within two (2) years from the Grant Date or
(b) within one (1) year after the transfer of such Shares to Participant. Such
notice will specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by Participant in such disposition or other transfer.

 

152032510 v2

--------------------------------------------------------------------------------

 

NIGHTSTAR THERAPEUTICS PLC
2017 EQUITY INCENTIVE PLAN[: NON-EMPLOYEE SUB-PLAN]4

RESTRICTED SHARE GRANT NOTICE

Capitalized terms not specifically defined in this Restricted Share Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2017 Equity
Incentive Plan[: Non-Employee Sub-Plan] (as amended from time to time, the
“Plan”) of Nightstar Therapeutics plc (the “Company”).

The Company has granted to the participant listed below (“Participant”) the
Restricted Shares (the “Restricted Shares”) described in this Grant Notice (the
“Award”), subject to the terms and conditions of the Plan and the Restricted
Share Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.

Participant:

 

 

Grant Date:

 

 

Number of Restricted Shares:

 

 

Vesting Commencement Date:

 

 

Vesting Schedule:

 

So long as Participant remains continuously a Service Provider [___]% of the
total number of Restricted Shares shall vest on the [____] anniversary of the
Vesting Commencement Date and [____]% of the total number of Restricted Shares
shall vest [____] thereafter, [and upon a Change in Control the Restricted
Shares shall vest in full immediately prior to such Change in Control]5.

[In addition, if a Change in Control occurs and (i) in connection with a Change
in Control, the Restricted Shares are substituted for a similar award of the
successor or acquiror entity pursuant to Section 8.2(c) of the Plan and (ii)
upon or within 12 months following the effective date of such Change in Control,
the Company (or its successor or the applicable Subsidiary thereof) Terminates
the Service of the Participant without Cause (as defined in the Plan), then,
effective as of the date of such Termination of Service  any then unvested
Restricted Shares subject to this Award shall become immediately vested.]6

 

4 

For consultants, advisers and non-employee directors

5 

“Single-trigger” language for BOD members of Nightstar Therapeutics plc

6 

“Double-trigger” language should not be included for BOD members of Nightstar
Therapeutics plc

156294346 v2

--------------------------------------------------------------------------------

 

Mandatory Sale to Cover Withholding Taxes:

 

As a condition to acceptance of this award, to the fullest extent permitted
under the Plan and applicable law, withholding taxes and other tax related items
will be satisfied through the sale of a number of the shares subject to the
Award as determined in accordance with Section 3.3 of the Agreement and the
remittance of the cash proceeds to the Company. Under the Agreement, the Company
is authorized and directed by the Participant to make payment from the cash
proceeds of this sale directly to the appropriate taxing authorities in an
amount equal to the taxes required to be withheld. The mandatory sale of shares
to cover withholding taxes and tax related items is imposed by the Company on
the Participant in connection with the receipt of this Award, and it is intended
to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange
Act and be interpreted to meet the requirements of Rule 10b5-1(c).

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

NIGHTSTAR THERAPEUTICS PLC

 

PARTICIPANT

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

[Participant Name]

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

156294346 v2

--------------------------------------------------------------------------------

 

Exhibit A

RESTRICTED SHARE AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

1.

GENERAL

1.1

Issuance of Restricted Shares.

The Company will issue the Restricted Shares to the Participant effective as of
the grant date set forth in the Grant Notice and will cause (a) a certificate or
certificates representing the Restricted Shares to be registered in
Participant’s name or (b) the Restricted Shares to be held in book-entry form.
If a certificate representing the Restricted Shares is issued, the certificate
will be delivered to, and held in accordance with this Agreement by, the Company
or its authorized representatives and will bear the restrictive legends required
by this Agreement. If the Restricted Shares are held in book-entry form, then
the book-entry will indicate that the Restricted Shares are subject to the
restrictions of this Agreement.

1.2

Incorporation of Terms of Plan.

The Restricted Shares are subject to the terms and conditions set forth in this
Agreement and the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
will control.

2.

VESTING, FORFEITURE AND ESCROW

2.1

Vesting.

The Restricted Shares will become vested Shares (the “Vested Shares”) according
to the vesting schedule in the Grant Notice except that any fraction of a Share
that would otherwise become a Vested Share will be accumulated and will become a
Vested Share only when a whole Vested Share has accumulated.

2.2

Forfeiture.

In the event of Participant’s Termination of Service for any reason, Participant
will immediately and automatically forfeit to the Company any Shares that are
not Vested Shares (the “Unvested Shares”) at the time of Participant’s
Termination of Service, except as otherwise determined by the Administrator or
provided in a binding written agreement between Participant and the Company.
Upon forfeiture of Unvested Shares, the Company will become the legal and
beneficial owner of the Unvested Shares and all related interests and
Participant will have no further rights with respect to the Unvested Shares.

156294346 v2

--------------------------------------------------------------------------------

 

2.3

Escrow.

 

(a)

Unvested Shares will be held by the Company or its authorized representatives
until (i) they are forfeited, (ii) they become Vested Shares or (iii) this
Agreement is no longer in effect. By accepting this Award, Participant appoints
the Company and its authorized representatives as Participant’s
attorney(s)-in-fact to take all actions necessary to effect any transfer of
forfeited Unvested Shares (and Retained Distributions (as defined below), if
any, paid on such forfeited Unvested Shares) to the Company as may be required
pursuant to the Plan or this Agreement and to execute such representations or
other documents or assurances as the Company or such representatives deem
necessary or advisable in connection with any such transfer. The Company, or its
authorized representative, will not be liable for any good faith act or omission
with respect to the holding in escrow or transfer of the Restricted Shares.

 

(b)

All cash dividends and other distributions made or declared with respect to
Unvested Shares (“Retained Distributions”) will be held by the Company until the
time (if ever) when the Unvested Shares to which such Retained Distributions
relate become Vested Shares. The Company will establish a separate Retained
Distribution bookkeeping account (“Retained Distribution Account”) for each
Unvested Share with respect to which Retained Distributions have been made or
declared in cash and credit the Retained Distribution Account (without interest)
on the date of payment with the amount of such cash made or declared with
respect to the Unvested Share. Retained Distributions (including any Retained
Distribution Account balance) will immediately and automatically be forfeited
upon forfeiture of the Unvested Share with respect to which the Retained
Distributions were paid or declared.

 

(c)

As soon as reasonably practicable following the date on which an Unvested Share
becomes a Vested Share, the Company will (i) cause the certificate (or a new
certificate without the legend required by this Agreement, if Participant so
requests) representing the Share to be delivered to Participant or, if the Share
is held in book-entry form, cause the notations indicating the Share is subject
to the restrictions of this Agreement to be removed and (ii) pay to Participant
the Retained Distributions relating to the Share.

2.4

Rights as Shareholder.

Except as otherwise provided in this Agreement or the Plan, upon issuance of the
Restricted Shares by the Company, Participant will have all the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and to receive dividends or other distributions paid or
made with respect to the Restricted Shares.

3.

TAXATION AND TAX WITHHOLDING

3.1

Representation.

Participant represents to the Company that Participant has reviewed with
Participant’s own tax advisors the tax consequences of the Restricted Shares and
the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.

156294346 v2

--------------------------------------------------------------------------------

 

3.2

Section 83(b) Election.

If Participant makes an election under Section 83(b) of the Code with respect to
the Restricted Shares, Participant will deliver a copy of the election to the
Company promptly after filing the election with the Internal Revenue Service.

3.3

Tax Withholding.

 

(a)

On each vesting date, and on or before the Restricted Shares vest, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws (including, without limitation, in connection with the payment of any
Retained Distributions), Participant hereby authorizes any required withholding
from the shares issuable to Participant and/or otherwise agree to make adequate
provision in cash for any sums required to satisfy the federal, state, local and
foreign tax withholding obligations of the Company or any parent or subsidiary
that arise in connection with Participant’s Restricted Shares (the “Withholding
Taxes”).  Specifically, pursuant to Section 3.3(b), Participant has agreed to a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby Participant
has irrevocably agreed to sell a portion of the shares in connection with
Participant’s Restricted Shares to satisfy the Withholding Taxes and whereby the
FINRA Dealer committed to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its parents or
subsidiaries.  If, for any reason, such “same day sale” commitment pursuant to
Section 3.3(b) does not result in sufficient proceeds to satisfy the Withholding
Taxes or would be prohibited by applicable law at the applicable time,
Participant hereby authorizes the Company and/or the relevant parent or
subsidiary, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Withholding Taxes by one or a combination of the
following: (i) withholding from any compensation otherwise payable to
Participant by the Company or any parent or subsidiary; (ii) causing Participant
to tender a cash payment (which may be in the form of a check, electronic wire
transfer or other method permitted by the Company); or (iii) withholding shares
from the shares issued or otherwise issuable to Participant in connection with
Participant’s Restricted Shares with a fair market value (measured as of the
date shares are issued to Participant) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares so withheld will not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and, if applicable, foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; and, provided, further, that to
the extent necessary to qualify for an exemption from application of Section
16(b) of the Exchange Act, if applicable, such share withholding procedure will
be subject to the prior approval of the Company’s Remuneration Committee.

156294346 v2

--------------------------------------------------------------------------------

 

 

(b)

Participant hereby acknowledges and agrees to the following:

 

(i)

Participant hereby appoints such FINRA Dealer appointed by the Company for
purposes of this Section 3.3(b) as Participant’s agent (the “Agent”), and
authorize the Agent:

 

(A)

To sell on the open market at the then prevailing market price(s), on
Participant’s behalf, as soon as practicable on or after each date on which the
shares underlying Participant’s Restricted Shares vest, the number (rounded up
to the next whole number) of the shares to be delivered to Participant in
connection with the vesting of those shares sufficient to generate proceeds to
cover (A) the Withholding Taxes that Participant is required to pay pursuant to
the Plan and this Agreement as a result of the shares vesting (or being issued,
as applicable) and (B) all applicable fees and commissions due to, or required
to be collected by, the Agent with respect thereto; and

 

(B)

To remit any remaining funds to Participant.

 

(ii)

Participant hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of shares that must be sold
pursuant to this Section 3.3(b).

 

(iii)

Participant understands that the Agent may effect sales as provided in this
Section 3.3(b) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to Participant’s account. In
addition, Participant acknowledges that it may not be possible to sell shares
underlying Participant’s Restricted Shares as provided by in this Section 3.3(b)
due to (A) a legal or contractual restriction applicable to Participant or the
Agent, (B) a market disruption, or (C) rules governing order execution priority
on the national exchange where the shares may be traded. In the event of the
Agent’s inability to sell shares underlying Participant’s Restricted Shares,
Participant will continue to be responsible for the timely payment to the
Company of all Withholding Taxes and any other federal, state, local and foreign
taxes that are required by applicable laws and regulations to be withheld,
including but not limited to those amounts specified in this Section 3.3(b).

 

(iv)

Participant acknowledges that regardless of any other term or condition of this
Section 3.3(b), the Agent will not be liable to Participant for (A) special,
indirect, punitive, exemplary, or consequential damages, or incidental losses or
damages of any kind, or (B) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.

 

(v)

Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 3.3(b). The Agent is a
third-party beneficiary of this Section 3.3(b).

156294346 v2

--------------------------------------------------------------------------------

 

 

(vi)

Participant hereby agrees that if Participant has signed the Grant Notice at a
time that Participant is in possession of material non-public information,
unless Participant informs the Company in writing within five business days
following the date Participant ceases to be in possession of material non-public
information that Participant is not in agreement with the provisions of this
Section 3.3(b), Participant not providing such written determination shall be a
determination and agreement that Participant has agreed to the provisions set
forth in this Section 3.3(b) on such date as Participant has ceased to be in
possession of material non-public information.

 

(vii)

This Section 3.3(b) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of Participant’s
Restricted Shares have been satisfied.

 

(c)

Participant acknowledges that Participant is ultimately liable and responsible
for all taxes owed in connection with the Restricted Shares, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Restricted Shares. Neither the
Company nor any Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the awarding, vesting or
payment of the Restricted Shares or the subsequent sale of the Restricted
Shares. The Company and the Subsidiaries do not commit and are under no
obligation to structure this Award to reduce or eliminate Participant’s tax
liability.

4.

RESTRICTIVE LEGENDS AND TRANSFERABILITY

4.1

Legends.

Any certificate representing a Restricted Share will bear the following legend
until the Restricted Share becomes a Vested Share:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED SHARE AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

4.2

Transferability.

The Restricted Shares and any Retained Distributions are subject to the
restrictions on transfer in the Plan and may not be sold, assigned or
transferred in any manner unless and until they become Vested Shares. Any
attempted transfer or disposition of Unvested Shares or related Retained
Distributions prior to the time the Unvested Shares become Vested Shares will be
null and void. The Company will not be required to (a) transfer on its books any
Restricted Share that has been sold or otherwise transferred in violation of
this Agreement or (b) treat as owner of such Restricted Share or accord the
right to vote or pay dividends to any purchaser or other transferee to whom such
Restricted Share has been so transferred. The Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, or make appropriate
notations to the same effect in its records.

156294346 v2

--------------------------------------------------------------------------------

 

5.

OTHER PROVISIONS

5.1

Adjustments.

Participant acknowledges that the Restricted Shares are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan.

5.2

Notices.

Any notice to be given under the terms of this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address or
facsimile number. Any notice to be given under the terms of this Agreement to
Participant must be in writing and addressed to Participant at Participant’s
last known mailing address, email address or facsimile number in the Company’s
personnel files. By a notice given pursuant to this Section, either party may
designate a different address for notices to be given to that party. Any notice
will be deemed duly given when actually received, when sent by email, when sent
by certified mail (return receipt requested) and deposited with postage prepaid
in a post office or branch post office regularly maintained by the United States
Postal Service, when delivered by a nationally recognized express shipping
company or upon receipt of a facsimile transmission confirmation.

5.3

Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

5.4

Conformity to Securities Laws.

Participant acknowledges that the Plan, the Grant Notice and this Agreement are
intended to conform to the extent necessary with all Applicable Laws and, to the
extent Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

5.5

Successors and Assigns.

The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in this Agreement or the Plan, this Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.

5.6

Limitations Applicable to Section 16 Persons.

Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the Restricted Shares will be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.

156294346 v2

--------------------------------------------------------------------------------

 

5.7

Entire Agreement.

The Plan, the Grant Notice and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

5.8

Agreement Severable.

In the event that any provision of the Grant Notice or this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of the Grant Notice or this Agreement.

5.9

Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Award.

5.10

Not a Contract of Employment.

Nothing in the Plan, the Grant Notice or this Agreement confers upon Participant
any right to continue in the employ or service of the Company or any Subsidiary
or interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

5.11

Counterparts.

The Grant Notice may be executed in one or more counterparts, including by way
of any electronic signature, subject to Applicable Law, each of which will be
deemed an original and all of which together will constitute one instrument.

 

156294346 v2

--------------------------------------------------------------------------------

 

NIGHTSTAR THERAPEUTICS PLC
2017 EQUITY INCENTIVE PLAN

PERFORMANCE RESTRICTED SHARE UNIT GRANT NOTICE

Capitalized terms not specifically defined in this Performance Restricted Share
Unit Grant Notice (the “Grant Notice”) have the meanings given to them in the
2017 Equity Incentive Plan (as amended from time to time, the “Plan”) of
Nightstar Therapeutics plc (the “Company”).

The Company has granted to the participant listed below (“Participant”) the
Performance Restricted Share Units (the “PRSUs”) described in this Grant Notice
(the “Award”), subject to the terms and conditions of the Plan and the
Performance Restricted Share Unit Agreement attached as Exhibit A (the
“Agreement”), both of which are incorporated into this Grant Notice by
reference.

Participant:

 

 

Grant Date:

 

 

Number of PRSUs:

 

 

Vesting Commencement Date:

 

 

Vesting Schedule:

 

[To be specified in individual award agreements]

Mandatory Sale to Cover Withholding Taxes:

 

As a condition to acceptance of this award, to the fullest extent permitted
under the Plan and applicable law, withholding taxes and other tax related items
will be satisfied through the sale of a number of the shares subject to the
Award as determined in accordance with Section 3.2 of the Agreement and the
remittance of the cash proceeds to the Company. Under the Agreement, the Company
is authorized and directed by the Participant to make payment from the cash
proceeds of this sale directly to the appropriate taxing authorities in an
amount equal to the taxes required to be withheld. The mandatory sale of shares
to cover withholding taxes and tax related items is imposed by the Company on
the Participant in connection with the receipt of this Award, and it is intended
to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange
Act and be interpreted to meet the requirements of Rule 10b5-1(c).

156294346 v2

--------------------------------------------------------------------------------

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

NIGHTSTAR THERAPEUTICS PLC

 

PARTICIPANT

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

[Participant Name]

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

156294346 v2

--------------------------------------------------------------------------------

 

Exhibit A

PERFORMANCE RESTRICTED SHARE UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

1.

GENERAL

1.1

Award of PRSUs and Dividend Equivalents.

 

(a)

The Company has granted the PRSUs to Participant effective as of the grant date
set forth in the Grant Notice (the “Grant Date”). Each PRSU represents the right
to receive one Share or, at the option of the Company, an amount of cash, in
either case, as set forth in this Agreement. Participant will have no right to
the distribution of any Shares or payment of any cash until the time (if ever)
the PRSUs have vested.

 

(b)

The Company hereby grants to Participant, with respect to each PRSU, a Dividend
Equivalent for ordinary cash dividends paid to substantially all holders of
outstanding Shares with a record date after the Grant Date and prior to the date
the applicable PRSU is settled, forfeited or otherwise expires. Each Dividend
Equivalent entitles Participant to receive the equivalent value of any such
ordinary cash dividends paid on a single Share. The Company will establish a
separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid.

1.2

Incorporation of Terms of Plan.

The PRSUs are subject to the terms and conditions set forth in this Agreement
and the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan will
control.

1.3

Unsecured Promise.

The PRSUs and Dividend Equivalents will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.

2.

VESTING; FORFEITURE AND SETTLEMENT

2.1

Vesting; Forfeiture.

The PRSUs will vest according to the vesting schedule in the Grant Notice except
that any fraction of an PRSU that would otherwise be vested will be accumulated
and will vest only when a whole PRSU has accumulated. In the event of
Participant’s Termination of Service for any reason, all unvested PRSUs will
immediately and automatically be cancelled and forfeited, except as otherwise
determined by the Administrator or provided in a binding written agreement
between Participant and the Company. Dividend Equivalents (including any
Dividend Equivalent Account balance) will vest or be forfeited, as applicable,
upon the vesting or forfeiture of the PRSU with respect to which the Dividend
Equivalent (including the Dividend Equivalent Account) relates.

156294346 v2

--------------------------------------------------------------------------------

 

2.2

Settlement.

 

(a)

PRSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable PRSU, but in no
event more than sixty (60) days after the PRSU’s vesting date. Notwithstanding
the foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Law until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation.

 

(b)

If an PRSU is paid in cash, the amount of cash paid with respect to the PRSU
will equal the Fair Market Value of a Share on the day immediately preceding the
payment date. If a Dividend Equivalent is paid in Shares, the number of Shares
paid with respect to the Dividend Equivalent will equal the quotient, rounded
down to the nearest whole Share, of the Dividend Equivalent Account balance
divided by the Fair Market Value of a Share on the day immediately preceding the
payment date.

3.

TAXATION AND TAX WITHHOLDING

3.1

Representation.

Participant represents to the Company that Participant has reviewed with
Participant’s own tax advisors the tax consequences of this Award and the
transactions contemplated by the Grant Notice and this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.

3.2

Tax Withholding.

 

(c)

On each vesting date, and on or before the time Participant receives a
distribution of the shares underlying the PRSUs, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws
(including, without limitation, in connection with the payment of any Dividend
Equivalent), Participant hereby authorizes any required withholding from the
shares issuable to Participant and/or otherwise agree to make adequate provision
in cash for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any parent or subsidiary that
arise in connection with Participant’s PRSU (the “Withholding
Taxes”).  Specifically, pursuant to Section 3.2(b), Participant has agreed to a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby Participant
has irrevocably agreed to sell a portion of the shares to be delivered in
connection with Participant’s PRSUs to satisfy the Withholding Taxes and whereby
the FINRA Dealer committed to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its parents or
subsidiaries.  If, for any reason, such “same day sale” commitment pursuant to
Section 3.2(b) does not result in sufficient proceeds to satisfy the Withholding
Taxes or would be prohibited by applicable law at the applicable time,
Participant hereby authorizes the Company and/or the relevant parent or
subsidiary, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Withholding Taxes by one or a combination of the
following: (i) withholding from any compensation otherwise payable to
Participant by the Company or any parent or subsidiary; (ii) causing Participant
to tender a cash payment (which may be in the form

156294346 v2

--------------------------------------------------------------------------------

 

 

of a check, electronic wire transfer or other method permitted by the Company);
or (iii) withholding shares from the shares issued or otherwise issuable to
Participant in connection with Participant’s PRSUs with a fair market value
(measured as of the date shares are issued to Participant) equal to the amount
of such Withholding Taxes; provided, however, that the number of such shares so
withheld will not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and, if applicable, foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and,
provided, further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the prior approval of the Company’s
Remuneration Committee.

 

(d)

Participant hereby acknowledges and agrees to the following:

 

(i)

Participant hereby appoints such FINRA Dealer appointed by the Company for
purposes of this Section 3.2(b) as Participant’s agent (the “Agent”), and
authorize the Agent:

 

(A)

To sell on the open market at the then prevailing market price(s), on
Participant’s behalf, as soon as practicable on or after each date on which the
shares underlying Participant’s PRSUs vest, the number (rounded up to the next
whole number) of the shares to be delivered to Participant in connection with
the vesting of those shares sufficient to generate proceeds to cover (A) the
Withholding Taxes that Participant is required to pay pursuant to the Plan and
this Agreement as a result of the shares vesting (or being issued, as
applicable) and (B) all applicable fees and commissions due to, or required to
be collected by, the Agent with respect thereto; and

 

(B)

To remit any remaining funds to Participant.

 

(ii)

Participant hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of shares that must be sold
pursuant to this Section 3.2(b).

 

(iii)

Participant understands that the Agent may effect sales as provided in this
Section 3.2(b) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to Participant’s account. In
addition, Participant acknowledges that it may not be possible to sell shares
underlying Participant’s PRSUs as provided by in this Section 3.2(b) due to (A)
a legal or contractual restriction applicable to Participant or the Agent, (B) a
market disruption, or (C) rules governing order execution priority on the
national exchange where the shares may be traded. In the event of the Agent’s
inability to sell shares underlying Participant’s PRSUs, Participant will
continue to be responsible for the timely payment to the Company of all
Withholding Taxes and any other federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld, including but not
limited to those amounts specified in this Section 3.2(b).

156294346 v2

--------------------------------------------------------------------------------

 

 

(iv)

Participant acknowledges that regardless of any other term or condition of this
Section 3.2(b), the Agent will not be liable to Participant for (A) special,
indirect, punitive, exemplary, or consequential damages, or incidental losses or
damages of any kind, or (B) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.

 

(v)

Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 3.2(b). The Agent is a
third-party beneficiary of this Section 3.2(b).

 

(vi)

Participant hereby agrees that if Participant has signed the Grant Notice at a
time that Participant is in possession of material non-public information,
unless Participant informs the Company in writing within five business days
following the date Participant ceases to be in possession of material non-public
information that Participant is not in agreement with the provisions of this
Section 3.2(b), Participant not providing such written determination shall be a
determination and agreement that Participant has agreed to the provisions set
forth in this Section 3.2(b) on such date as Participant has ceased to be in
possession of material non-public information.

 

(vii)

This Section 3.2(b) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of Participant’s PRSUs
have been satisfied.

 

(e)

Participant acknowledges that Participant is ultimately liable and responsible
for all taxes owed in connection with the PRSUs and the Dividend Equivalents,
regardless of any action the Company or any Subsidiary takes with respect to any
tax withholding obligations that arise in connection with the PRSUs or Dividend
Equivalents. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the PRSUs or the Dividend Equivalents or the
subsequent sale of Shares. The Company and the Subsidiaries do not commit and
are under no obligation to structure the PRSUs or Dividend Equivalents to reduce
or eliminate Participant’s tax liability.

4.

OTHER PROVISIONS

4.1

Adjustments.

Participant acknowledges that the PRSUs, the Shares subject to the PRSUs and the
Dividend Equivalents are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan.

156294346 v2

--------------------------------------------------------------------------------

 

4.2

Notices.

Any notice to be given under the terms of this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address or
facsimile number. Any notice to be given under the terms of this Agreement to
Participant must be in writing and addressed to Participant at Participant’s
last known mailing address, email address or facsimile number in the Company’s
personnel files. By a notice given pursuant to this Section, either party may
designate a different address for notices to be given to that party. Any notice
will be deemed duly given when actually received, when sent by email, when sent
by certified mail (return receipt requested) and deposited with postage prepaid
in a post office or branch post office regularly maintained by the United States
Postal Service, when delivered by a nationally recognized express shipping
company or upon receipt of a facsimile transmission confirmation.

4.3

Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.4

Conformity to Securities Laws.

Participant acknowledges that the Plan, the Grant Notice and this Agreement are
intended to conform to the extent necessary with all Applicable Laws and, to the
extent Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

4.5

Successors and Assigns.

The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

4.6

Limitations Applicable to Section 16 Persons.

Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement, the PRSUs and the Dividend Equivalents will be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.

4.7

Entire Agreement.

The Plan, the Grant Notice and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

156294346 v2

--------------------------------------------------------------------------------

 

4.8

Agreement Severable.

In the event that any provision of the Grant Notice or this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of the Grant Notice or this Agreement.

4.9

Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the PRSUs and Dividend Equivalents, and rights no greater than the
right to receive cash or the Shares as a general unsecured creditor with respect
to the PRSUs and Dividend Equivalents, as and when settled pursuant to the terms
of this Agreement.

4.10

Not a Contract of Employment.

Nothing in the Plan, the Grant Notice or this Agreement confers upon Participant
any right to continue in the employ or service of the Company or any Subsidiary
or interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

4.11

Counterparts.

The Grant Notice may be executed in one or more counterparts, including by way
of any electronic signature, subject to Applicable Law, each of which will be
deemed an original and all of which together will constitute one instrument.

 

156294346 v2

--------------------------------------------------------------------------------

 

NIGHTSTAR THERAPEUTICS PLC
2017 EQUITY INCENTIVE PLAN[: NON-EMPLOYEE SUB-PLAN]7

RESTRICTED SHARE UNIT GRANT NOTICE

Capitalized terms not specifically defined in this Restricted Share Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2017 Equity
Incentive Plan[: Non-Employee Sub-Plan] (as amended from time to time, the
“Plan”) of Nightstar Therapeutics plc (the “Company”).

The Company has granted to the participant listed below (“Participant”) the
Restricted Share Units (the “RSUs”) described in this Grant Notice (the
“Award”), subject to the terms and conditions of the Plan and the Restricted
Share Unit Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.

 

Participant:

 

 

Grant Date:

 

 

Number of RSUs:

 

 

Vesting Commencement Date:

 

 

Vesting Schedule:

 

So long as Participant remains continuously a Service Provider [___]% of the
total number of RSUs shall vest on the [____] anniversary of the Vesting
Commencement Date and [_____]% of the total number of RSUs shall vest [____]
thereafter [and upon a Change in Control the RSUs shall vest in full immediately
prior to such Change in Control]8.

[In addition, if a Change in Control occurs and (i) in connection with a Change
in Control, the RSUs are assumed or continued by the successor or acquiror
entity in such Change in Control or the RSUs are substituted for similar award
of the successor or acquiror entity pursuant to Section 8.2(c) of the Plan and
(ii) upon or within 12 months following the effective date of such Change in
Control, the Company (or its successor or the applicable Subsidiary thereof)
Terminates the Service of the Participant without Cause (as defined in the
Plan), then, effective as of the date of such Termination of Service any then
unvested  RSUs subject to this Award shall become immediately vested.]9

 

7 

For consultants, advisers and non-employee directors

8 

“Single-trigger” language for BOD members of Nightstar Therapeutics plc

9 

“Double-trigger” language for all Participants except for BOD members of
Nightstar Therapeutics plc

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

Mandatory Sale to Cover Withholding Taxes:

 

As a condition to acceptance of this award, to the fullest extent permitted
under the Plan and applicable law, withholding taxes and other tax related items
will be satisfied through the sale of a number of the shares subject to the
Award as determined in accordance

with Section 3.2 of the Agreement and the remittance of the cash proceeds to the
Company. Under the Agreement, the Company is authorized and directed by the
Participant to make payment from the cash proceeds of this sale directly to the
appropriate taxing authorities in an amount equal to the taxes required to be
withheld. The mandatory sale of shares to cover withholding taxes and tax
related items is imposed by the Company on the Participant in connection with
the receipt of this Award, and it is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to meet the
requirements of Rule 10b5-1(c).

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

NIGHTSTAR THERAPEUTICS PLC

 

PARTICIPANT

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

[Participant Name]

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

RESTRICTED SHARE UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

1.

GENERAL

1.1

Award of RSUs and Dividend Equivalents.

 

(a)

The Company has granted the RSUs to Participant effective as of the grant date
set forth in the Grant Notice (the “Grant Date”). Each RSU represents the right
to receive one Share or, at the option of the Company, an amount of cash, in
either case, as set forth in this Agreement. Participant will have no right to
the distribution of any Shares or payment of any cash until the time (if ever)
the RSUs have vested.

 

(b)

The Company hereby grants to Participant, with respect to each RSU, a Dividend
Equivalent for ordinary cash dividends paid to substantially all holders of
outstanding Shares with a record date after the Grant Date and prior to the date
the applicable RSU is settled, forfeited or otherwise expires. Each Dividend
Equivalent entitles Participant to receive the equivalent value of any such
ordinary cash dividends paid on a single Share. The Company will establish a
separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid.

1.2

Incorporation of Terms of Plan.

The RSUs are subject to the terms and conditions set forth in this Agreement and
the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan will
control.

1.3

Unsecured Promise.

The RSUs and Dividend Equivalents will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.

2.

VESTING; FORFEITURE AND SETTLEMENT

2.1

Vesting; Forfeiture.

The RSUs will vest according to the vesting schedule in the Grant Notice except
that any fraction of an RSU that would otherwise be vested will be accumulated
and will vest only when a whole RSU has accumulated. In the event of
Participant’s Termination of Service for any reason, all unvested RSUs will
immediately and automatically be cancelled and forfeited, except as otherwise
determined by the Administrator or provided in a binding written agreement
between Participant and the Company. Dividend Equivalents (including any
Dividend Equivalent Account balance) will vest or be forfeited, as applicable,
upon the vesting or forfeiture of the RSU with respect to which the Dividend
Equivalent (including the Dividend Equivalent Account) relates.

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

2.2

Settlement.

 

(a)

RSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable RSU, but in no
event more than sixty (60) days after the RSU’s vesting date. Notwithstanding
the foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Law until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation.

 

(b)

If an RSU is paid in cash, the amount of cash paid with respect to the RSU will
equal the Fair Market Value of a Share on the day immediately preceding the
payment date. If a Dividend Equivalent is paid in Shares, the number of Shares
paid with respect to the Dividend Equivalent will equal the quotient, rounded
down to the nearest whole Share, of the Dividend Equivalent Account balance
divided by the Fair Market Value of a Share on the day immediately preceding the
payment date.

3.

TAXATION AND TAX WITHHOLDING

3.1

Representation.

Participant represents to the Company that Participant has reviewed with
Participant’s own tax advisors the tax consequences of this Award and the
transactions contemplated by the Grant Notice and this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.

3.2

Tax Withholding.

 

(a)

On each vesting date, and on or before the time Participant receives a
distribution of the shares underlying the RSUs, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws
(including, without limitation, in connection with the payment of any Dividend
Equivalent), Participant hereby authorizes any required withholding from the
shares issuable to Participant and/or otherwise agree to make adequate provision
in cash for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any parent or subsidiary that
arise in connection with Participant’s RSU (the “Withholding
Taxes”).  Specifically, pursuant to Section 3.2(b), Participant has agreed to a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby Participant
has irrevocably agreed to sell a portion of the shares to be delivered in
connection with Participant’s RSUs to satisfy the Withholding Taxes and whereby
the FINRA Dealer committed to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its parents or
subsidiaries.  If, for any reason, such “same day sale” commitment pursuant to
Section 3.2(b) does not result in sufficient proceeds to satisfy the Withholding
Taxes or would be prohibited by applicable law at the applicable time,
Participant hereby authorizes the Company and/or the relevant parent or
subsidiary, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Withholding Taxes by one or a combination of the
following: (i) withholding from any compensation otherwise payable to
Participant by the Company or any parent or subsidiary; (ii) causing Participant
to tender a cash payment (which may be in the form

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

 

of a check, electronic wire transfer or other method permitted by the Company);
or (iii) withholding shares from the shares issued or otherwise issuable to
Participant in connection with Participant’s RSUs with a fair market value
(measured as of the date shares are issued to Participant) equal to the amount
of such Withholding Taxes; provided, however, that the number of such shares so
withheld will not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and, if applicable, foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and,
provided, further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the prior approval of the Company’s
Remuneration Committee.

 

(b)

Participant hereby acknowledges and agrees to the following:

 

(i)

Participant hereby appoints such FINRA Dealer appointed by the Company for
purposes of this Section 3.2(b) as Participant’s agent (the “Agent”), and
authorize the Agent:

 

(A)

To sell on the open market at the then prevailing market price(s), on
Participant’s behalf, as soon as practicable on or after each date on which the
shares underlying Participant’s RSUs vest, the number (rounded up to the next
whole number) of the shares to be delivered to Participant in connection with
the vesting of those shares sufficient to generate proceeds to cover (A) the
Withholding Taxes that Participant is required to pay pursuant to the Plan and
this Agreement as a result of the shares vesting (or being issued, as
applicable) and (B) all applicable fees and commissions due to, or required to
be collected by, the Agent with respect thereto; and

 

(B)

To remit any remaining funds to Participant.

 

(ii)

Participant hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of shares that must be sold
pursuant to this Section 3.2(b).

 

(iii)

Participant understands that the Agent may effect sales as provided in this
Section 3.2(b) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to Participant’s account. In
addition, Participant acknowledges that it may not be possible to sell shares
underlying Participant’s RSUs as provided by in this Section 3.2(b) due to (A) a
legal or contractual restriction applicable to Participant or the Agent, (B) a
market disruption, or (C) rules governing order execution priority on the
national exchange where the shares may be traded. In the event of the Agent’s
inability to sell shares underlying Participant’s RSUs, Participant will
continue to be responsible for the timely payment to the Company of all
Withholding Taxes and any other federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld, including but not
limited to those amounts specified in this Section 3.2(b).

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

 

(iv)

Participant acknowledges that regardless of any other term or condition of this
Section 3.2(b), the Agent will not be liable to Participant for (A) special,
indirect, punitive, exemplary, or consequential damages, or incidental losses or
damages of any kind, or (B) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.

 

(v)

Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 3.2(b). The Agent is a
third-party beneficiary of this Section 3.2(b).

 

(vi)

Participant hereby agrees that if Participant has signed the Grant Notice at a
time that Participant is in possession of material non-public information,
unless Participant informs the Company in writing within five business days
following the date Participant ceases to be in possession of material non-public
information that Participant is not in agreement with the provisions of this
Section 3.2(b), Participant not providing such written determination shall be a
determination and agreement that Participant has agreed to the provisions set
forth in this Section 3.2(b) on such date as Participant has ceased to be in
possession of material non-public information.

 

(vii)

This Section 3.2(b) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of Participant’s RSUs
have been satisfied.

 

(c)

Participant acknowledges that Participant is ultimately liable and responsible
for all taxes owed in connection with the RSUs and the Dividend Equivalents,
regardless of any action the Company or any Subsidiary takes with respect to any
tax withholding obligations that arise in connection with the RSUs or Dividend
Equivalents. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the Dividend Equivalents or the
subsequent sale of Shares. The Company and the Subsidiaries do not commit and
are under no obligation to structure the RSUs or Dividend Equivalents to reduce
or eliminate Participant’s tax liability.

4.

OTHER PROVISIONS

4.1

Adjustments.

Participant acknowledges that the RSUs, the Shares subject to the RSUs and the
Dividend Equivalents are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan.

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

4.2

Notices.

Any notice to be given under the terms of this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address or
facsimile number. Any notice to be given under the terms of this Agreement to
Participant must be in writing and addressed to Participant at Participant’s
last known mailing address, email address or facsimile number in the Company’s
personnel files. By a notice given pursuant to this Section, either party may
designate a different address for notices to be given to that party. Any notice
will be deemed duly given when actually received, when sent by email, when sent
by certified mail (return receipt requested) and deposited with postage prepaid
in a post office or branch post office regularly maintained by the United States
Postal Service, when delivered by a nationally recognized express shipping
company or upon receipt of a facsimile transmission confirmation.

4.3

Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.4

Conformity to Securities Laws.

Participant acknowledges that the Plan, the Grant Notice and this Agreement are
intended to conform to the extent necessary with all Applicable Laws and, to the
extent Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

4.5

Successors and Assigns.

The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

4.6

Limitations Applicable to Section 16 Persons.

Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement, the RSUs and the Dividend Equivalents will be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.

4.7

Entire Agreement.

The Plan, the Grant Notice and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

4.8

Agreement Severable.

In the event that any provision of the Grant Notice or this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of the Grant Notice or this Agreement.

4.9

Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the RSUs and Dividend Equivalents, and rights no greater than the
right to receive cash or the Shares as a general unsecured creditor with respect
to the RSUs and Dividend Equivalents, as and when settled pursuant to the terms
of this Agreement.

4.10

Not a Contract of Employment.

Nothing in the Plan, the Grant Notice or this Agreement confers upon Participant
any right to continue in the employ or service of the Company or any Subsidiary
or interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

4.11

Counterparts.

The Grant Notice may be executed in one or more counterparts, including by way
of any electronic signature, subject to Applicable Law, each of which will be
deemed an original and all of which together will constitute one instrument.

 

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

 

NON-EMPLOYEE SUB-PLAN

TO THE NIGHTSTAR THERAPEUTICS PLC 2017 EQUITY INCENTIVE PLAN

This sub-plan (the "Non-Employee Sub-Plan") to the Nightstar Therapeutics Plc
2017 Equity Incentive Plan (the “Plan”) governs the grant of Awards to
Consultants (defined below) and Directors who are not Employees, and has been
adopted in accordance with Section 10.5 of the Plan. The Non-Employee Sub-Plan
incorporates all the provisions of the Plan except as modified in accordance
with the provisions of this UK Sub-Plan and was adopted by the Board on 12
September 2017.

Awards granted pursuant to the Non-Employee Sub-Plan are not granted pursuant to
an “employees’ share scheme” for the purposes of UK legislation.

For the purposes of the Non-Employee Sub-Plan, the provisions of the Plan shall
operate subject to the following modifications:

1.

Eligibility

1.1A definition of “Consultant” shall be included as follows:

“Consultant” means any person, including any adviser, engaged by the Company or
its parent or Subsidiary to render services to such entity if the consultant or
adviser: (i) renders bona fide services to the Company; (ii) renders services
not in connection with the offer or sale of securities in a capital-raising
transaction and does not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) is a natural person.

1.2The definition of “Service Provider” set out in the Plan shall be read and
construed as follows:

“Service Provider” means an Employee, Consultant or Director.

2.

Shares available for Awards

2.1A definition of “Overall Share Limit” shall be included as follows:

“Overall Share Limit” means 500,000 Shares;

2.2Section 4 of the Plan shall be replaced with the following wording:

“4.SHARES AVAILABLE FOR AWARDS

4.1Number of Shares

Subject to adjustment under Section 8 of the Plan and the terms of this Section
4, Awards may be made under the Non-Employee Sub-Plan covering up to the Overall
Share Limit.

150403203 v6

 

 

 

--------------------------------------------------------------------------------

 

4.2Share Recycling.

If all or any part of an Award granted under the Non-Employee Sub-Plan expires,
lapses or is terminated, exchanged for cash, surrendered, repurchased, cancelled
without having been fully exercised or forfeited, in any case, in a manner that
results in the Company acquiring Shares covered by the Award at a price not
greater than the price (as adjusted to reflect any Equity Restructuring) paid by
the Participant for such Shares or not issuing any Shares covered by the Award,
the unused Shares covered by the Award will become or again be available for
Award grants under the Non-Employee Sub-Plan. Further, Shares delivered (either
by actual delivery or attestation) to the Company by a Participant to satisfy
the applicable exercise or purchase price of an Award and/or to satisfy any
applicable tax withholding obligation (including Shares retained by the Company
from the Award being exercised or purchased and/or creating the tax obligation)
will, as applicable, become or again be available for Award grants under the
Non-Employee Sub-Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not count against the Overall
Share Limit.”

150403203 v6

 

 

 